DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5, 7-8, 11-14, 16-18 and 20 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitation “wherein a surface oxygen concentration of the second gate insulating film is higher than a surface oxygen concentration of the first gate insulating film”. In the exemplary closest prior art found, Nabatame does not teach the differentiating limitation. Koezuka does not cure the deficiency. Neither do Park and Yamazaki. It is rendered not obvious to further modify the technique of Nabatame in view of Koezuka to achieve the differentiating limitation.
Claims 2-5 and 7-8 are allowed because they depend on claim 1.
Claim 11 is allowed for substantially the same rationale as applied to claim 1.
Claims 12-14 and 16 are allowed because they depend on claim 11.
Claim 17 is allowed for substantially the same rationale as applied to claim 1.
Claims 18 and 20are allowed because they depend on claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/Primary Examiner, Art Unit 2693